— Order and judgment (one paper), Supreme Court, New York County (Eve Preminger, J.), entered on October 17, 1985, unanimously vacated as one made in excess of jurisdiction, and this court having considered all issues in this proceeding as if the matter had been properly transferred in the first instance, the determination of the respondent is unanimously confirmed, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Lynch, Rosenberger, Ellerin and Wallach, JJ. [See, 128 Misc 2d 485.]